Citation Nr: 0007950	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-42 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by an enlarged heart.

3.  Entitlement to a compensable disability evaluation for a 
duodenal ulcer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  They were remanded by the RO in July 
1998 and April 1999 for additional development, and are now 
back at the Board.


FINDINGS OF FACT

1.  The veteran entered service with no evidence of 
hypertension, and he had several high blood pressure readings 
during service, but his blood pressure has been shown to 
currently be within normal limits.

2.  There is no competent evidence in the record 
demonstrating that the veteran currently suffers from a 
disability manifested by an enlarged heart.

3.  There is no competent evidence in the record 
demonstrating that the service-connected duodenal ulcer is 
currently at least mild, with recurring symptoms once or 
twice a year.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disability manifested by an enlarged heart is not well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A compensable disability evaluation for the service-
connected duodenal ulcer is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Part 4, Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant (who is, generally, a veteran) needs 
to submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim for 
VA benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

First Issue
Entitlement to service connection for hypertension:

In addition to the above cited statutory and regulatory 
provisions, service connection may also be established for a 
current disability on the basis of a "presumption" under 
the law to the effect that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
See, 38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (1999).  Service 
connection for hypertension may be established based on a 
legal presumption if it is shown that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of the veteran's separation from active military 
service.  See, 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307 and 3.309 (1999).

In the present case, the veteran contends that he developed 
hypertension during service and that he is therefore entitled 
to be service-connected for that disability.

A review of the record reveals no evidence of the 
manifestation of hypertension upon enlistment.  In this 
regard, it is noted that the report of the medical 
examination for induction that was conducted in March 1989 
reveals a normal clinical evaluation of the veteran's heart 
and vascular system, with a blood pressure reading of 116/80.  
Also, the veteran denied, in his report of medical history 
for induction of the same date, ever having had, or currently 
having, high or low blood pressure.

The service medical records, however, show several occasions 
in which the veteran had blood pressure checks that were 
apparently ordered due to high blood pressure readings.  In 
this regard, it is noted that, in November 1991, five blood 
pressure readings were recorded over a five-day period, with 
149/89 being the highest reading.  In June 1992, the veteran 
was informed that another series of blood pressure readings 
was suggested because "[y]our blood pressure is elevated," 
and, this time, 152/84 was the highest reading obtained in 
the series.  Also in June 1992, the veteran was seen in 
consultation with complaints of chest pains, and the 
assessment was listed as chest wall pain, rule out 
hypertension.  In January 1994, the veteran indicated, in a 
report of medical history, that he had had, or currently had, 
high or low blood pressure, and another five-day blood 
pressure check was recorded, in the report of medical 
examination of the same date, with 139/78 among the highest 
blood pressure readings recorded.  Finally, in his February 
1995 report of medical history for separation purposes, the 
veteran again indicated that he had had, or currently had, 
high or low blood pressure, although he also wrote in that 
report that "I have never been treated for high blood 
pressure," and the Board notes that his heart and vascular 
system were clinically evaluated as normal in the report of 
medical examination of the same date, in which a blood 
pressure reading of 132/60 was reported.

At a January 1996 RO hearing, the veteran indicated that 
"[t]he hypertension ... they say it don't [sic] exist.  I 
guess it deals with my exercises, because it never goes up."

The report of an August 1997 VA spine medical examination 
reveals a blood pressure reading of 140/78, while the report 
of a February 1998 VA general medical examination reveals 
complaints of the blood pressure historically being "up and 
down," but currently being "down," and blood pressure 
readings of 136/94, 146/104 and 144/88.  "History of 
hypertension, on diet," was listed as the pertinent 
diagnosis and, since it remained unclear whether a diagnosis 
of hypertension was indeed warranted in this case and, if it 
was, whether the onset had been during or after service, the 
Board remanded this matter in April 1999 to have the veteran 
re-examined and obtain from the examiner a medical opinion.  
The examination was conducted in September 1999, and the 
report is of record.

According to the report of the above VA "hypertension" 
examination, the veteran indicated that he was told within 
the years of 1990 and 1995 that he had borderline blood 
pressure.  He also said that he had three to five-day blood 
pressure checks during that time, but that the pressure 
"never got extremely high," that he was nevertheless 
advised on diet, losing weight and exercise, and that he even 
took medication for high blood pressure once during service.  
Upon a review of the entire file, the examiner noted that 
there were in fact three to four-day blood pressure checks on 
three different occasions during service, with diastolic 
pressure readings ranging between 60 and 89, and systolic 
pressure readings ranging between 124 and 152.

The subscriber of the above report also noted that, in 
January 1993, the veteran had a motor vehicle accident and 
his blood pressure was slightly elevated at 146/96, which the 
examiner noted "was probably temporary elevation secondary 
to injury and the pain associated with the injury."  He 
further noted that, in August 1997, the blood pressure was 
140/78, and that, in February 1998, blood pressure readings 
revealed readings of systolic pressure ranging between 136 
and 146, with diastolic readings ranging between 94 and 104, 
"which indicated mild diastolic blood pressure elevation."  
It was noted that the veteran said that he was on his own 
diet for his history of hypertension, and that he gave a 
history of some headaches at times, which stayed for days at 
times.  He also said that he did not know whether the 
headaches were related to stress, and denied taking any kind 
of antihypertensive medications at the time of the 
examination.

According to the above report, the veteran denied smoking 
cigarettes, said that he used alcoholic drinks only 
occasionally, and reported that he had been monitoring his 
blood pressure, which he checked when he went to the store at 
least once a month, and which he said was currently "all 
right."  On examination, the veteran was noted to be in no 
distress at the time, and to have the following blood 
pressure readings:  152/69 sitting (with pulse of 75), 138/72 
lying (with pulse of 64), and 152/84 standing (with pulse of 
78), all at 10 in the morning; and 139/66 sitting (with pulse 
of 72), 152/68 lying (with pulse of 75), and 149/84 standing 
(with pulse of 87), all at 11:50 in the morning.  The head 
was "normocephalic," there was no increased jugular venous 
distention, nor carotid bruits, and the heart revealed normal 
S1 and S2, regular rhythm, and no murmurs.  Peripheral pulses 
were bilaterally symmetrical, there was no peripheral edema, 
cyanosis or clubbing, lungs were clear with normal breath 
sounds, no adventitious sounds were heard, and there was no 
organomegaly.  Diagnostic and clinical tests were all normal, 
and a chest X-Ray revealed clear lungs, with a normal 
"cardiomediastinal" silhouette and no cardiomegaly, nor 
masses.  No pneumothorax was noted, no significant bony 
abnormalities were evident, and the impression was of a 
normal chest.  The diagnosis was listed as history of 
hypertension, and the examiner added the following medical 
opinion:

From the claim[s] folder review, it is 
noted that this veteran has had 
intermittent borderline elevation of 
systolic blood pressure as well as mild 
elevation of diastolic blood pressure 
since 1991.  The systolic blood pressure 
readings have ranged from 132 to 152, and 
the diastolic blood pressure readings 
have ranged from 60 to 100.  On many 
occasions, he is noted to have had normal 
blood pressure readings.  In addition, it 
is noted that this patient has a lower 
back problem.  Periodic exacerbations of 
pain may cause elevation in the blood 
pressure.  This veteran's onset of 
intermittent, mild hypertension has been 
noted since 1991 onwards, although not so 
much up until the February of 1998 
examination, which indicated more 
elevated diastolic blood pressure 
readings.  On the current examination, 
his diastolic blood pressure readings 
were noted to be within normal limits, 
and he is noted to have borderline 
elevation of systolic blood pressure.  
This veteran's intermittent hypertension 
needs to be monitored more closely, but 
the does not need any medication at this  
time.

As indicated earlier in this decision, every claimant has the 
initial burden of submitting a claim for service connection 
that is well grounded or capable of substantiation, i.e., a 
claim that meets all three Caluza criteria.  In the present 
case, the Board finds that, even though there were several 
high blood pressure readings noted during service, the Caluza 
criterion of a present disability has not been met, as the 
veteran has been said to currently have "intermittent," 
rather than chronic, hypertension, and, more importantly, his 
blood pressure has been noted to currently be "within normal 
limits," with no current need for medication.  Insofar as at 
least one of the Caluza criteria has not been met, the Board 
concludes that the claim for service connection for 
hypertension is not well grounded or capable of 
substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for hypertension.  Under these circumstances, VA 
has no further duty to assist the veteran in developing the 
matter on appeal.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Should such 
evidence be obtained at any time in the future, the veteran 
hereby is encouraged to submit such evidence in an effort to 
reopen his claim.

Second Issue
Entitlement to service connection for a disability manifested 
by an enlarged heart:

The veteran contends that he developed an enlarged heart 
during service and that he believes that he is therefore 
entitled to be service-connected for that disability.  At the 
outset, the Board notes that the veteran is already service-
connected for non-cardiac chest pains.

A review of the record reveals no competent evidence of an 
enlarged heart at any time during service, to include at the 
time of separation, and the Board notes that chest 
radiographs obtained in January 1994 and March 1995 were both 
negative.  There were several instances in which the veteran 
complained of chest pain during service.  (See, for instance, 
service medical records dated in November 1989, September 
1990, June 1992 and September 1993.)   However, as noted 
above, the veteran is already service-connected for non-
cardiac chest pains.

At the January 1996 RO hearing, the veteran said that he was 
told by a physician during service that he had an enlarged 
heart, which "I guess they said it is an athletic heart."  
He denied taking any medicine for his enlarged heart and, 
when asked how did he consider an enlarged heart to be a 
disability, the veteran answered "[b]ecause of the chest 
pain," for which, again, the Board notes that he is already 
service-connected.

According to the report of the February 1998 VA general 
medical examination, the veteran said that he was told in the 
military that his heart was larger than normal.  On 
examination, however, it was noted that the heart revealed S1 
and S2, with irregular rhythm, but no heart murmurs noted.  
An electrocardiogram reportedly revealed normal sinus rhythm 
and minimal voltage criteria for left ventricular 
hypertrophy.  Therefore, the examiner said that it was a 
"borderline electrocardiogram," although he rendered no 
pertinent diagnosis. 

In its remand of April 1999, the Board instructed the RO to 
have the veteran re-examined by a VA physician, in order to 
attempt to answer the questions of whether the veteran has an 
enlarged heart, as he claims, and whether such finding 
represents a heart disability.  The examination was conducted 
in September 1999, and its report is of record.

According to the report of the September 1999 VA "heart" 
medical examination, the veteran reported that he had been 
told that he had an enlarged heart for the past nine years.  
He said that it was called an "athlete's heart," and that 
his father also had had an enlarged heart, which the veteran 
referred to as a "bad heart."  The veteran's father had 
suffered from high blood pressure and diabetes and died at 
the age of 78 years, on the day prior to this examination, 
while the mother of the veteran reportedly died of a heart 
attack at the age of 66 years.

The above report also reveals that the veteran gave a history 
of chest pains, which he said were usually noted in the left 
pectoral area, like a cramp, lasted for a couple of seconds, 
up to 30 seconds, and was "usually relieved."  This was not 
an exertional pain, nor was it associated with nausea, 
vomiting or sweating.  The veteran denied any history of 
dyspnea, shortness or breath with exertion, fatigue, 
dizziness and syncopal spells.  He said that he had never 
been treated for any heart problems, and denied a history of 
coronary artery disease, or a history of any rheumatic heart 
disease during childhood.  He further said that he was able 
to walk for a couple of miles at a normal pace, but that if 
he had to do "speedwalking," he could probably walk around 
one-fourth of a mile, with his legs becoming tired, as he was 
"an out of shape person and I don't have the wind to do 
it."  He said that he was able to climb one flight of stairs 
without any shortness of breath, denied any paroxysmal 
nocturnal dyspnea, and said that he had never had a stress 
test in the past.  He reported that electrocardiograms had 
been normal in the past.

The subscriber of the above report also indicated that a 
December 1993 electrocardiogram report in the file revealed a 
normal sinus rhythm and was within normal limits, and that 
the report of a VA medical examination conducted more 
recently, in February 1998, showed that the minimal criteria 
for left ventricular hypertrophy were met, with a 
"borderline EKG."  Currently, an EKG revealed, according to 
the examiner, a normal sinus rhythm with a ventricular rate 
of 61 beats per minute, and a nonspecific intraventricular 
block, and a chest X-Ray revealed no evidence of any 
cardiomegaly or masses.  Regarding the physical examination, 
the subscribing physician referred the reader to the above 
discussed report of a September 1999 VA "hypertension" 
medical examination, adding this time that the veteran was in 
no distress and had no carotid bruits, nor jugular venous 
distention.  His heart revealed a normal sinus rhythm, with 
no murmurs.  Peripheral pulses were bilaterally symmetrical, 
with no cyanosis or clubbing noted, lungs revealed normal 
breath sounds, and no adventitious sounds were heard.  In the 
diagnosis section, the examiner again referred the reader to 
the above discussed report of a September 1999 VA 
"hypertension" medical examination, and added his opinion 
to the effect that "[t]here is no evidence of any 
enlargement of the heart at the present time."

The Board finds that none of the Caluza criteria have been 
met in the present case, as there is no competent evidence in 
the record of a disability manifested by an enlarged heart at 
any time.  Insofar as none of the Caluza criteria has been 
met, the Board concludes that the claim for service 
connection for a disability manifested by an enlarged heart 
is not well grounded or capable of substantiation.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a disability manifested by an enlarged heart.  
Under these circumstances, VA has no further duty to assist 
the veteran in developing the matter on appeal.  Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Again, however, the Board notes that, should 
such evidence be obtained at any time in the future, the 
veteran is encouraged to submit such evidence in an effort to 
reopen his claim.

Third Issue
Entitlement to a compensable disability evaluation for a 
duodenal ulcer:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A review of the record reveals that the service-connected 
gastrointestinal disability is rated as noncompensable, in 
accordance with § 4.31, which the Board notes mandates the 
assignment of such a rating when the Schedule does not 
provide a zero percent evaluation and the requirements for a 
compensable evaluation are not met, and under the provisions 
of Diagnostic Code 7305 of the Schedule, which addresses the 
rating of duodenal ulcers.  See, 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7305 (1999).

A rating of 10 percent is warranted when a service-connected 
duodenal ulcer is mild, with recurring symptoms once or twice 
a year, while a 20 percent rating is warranted when a 
service-connected duodenal ulcer is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  See, 38 C.F.R. § 4.114, Part 4, Diagnostic 
Code 7305 (1999).

Diagnostic Code 7305 also provides for a rating of 40 percent 
when the disability is shown to be moderately severe, with 
symptoms less than those for a severe rating, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  This 
diagnostic code also provides for a maximum rating of 60 
percent when it is shown that the disability is severe in 
nature, with the pain only partially relieved by standard 
ulcer therapy, and with periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  
See, 38 C.F.R. § 4.114, Part 4, Diagnostic Code 7305 (1999).

At the January 1996 RO hearing, when asked what problems was 
he having with his duodenal ulcer, the veteran responded 
"[j]ust eating ... if I eat a certain food, it just comes back 
up, or it gives me diarrhea."  He acknowledged that he had 
not lost any weight, and said that he tried to eat three 
meals a day, that he took no medication for this disability 
and that he did not know whether he had a bleeding ulcer or 
not.

The report of the February 1998 VA general medical 
examination reveals a history of a diagnosis of a stomach 
ulcer in 1989, with current trouble digesting "certain 
foods," especially at night-time, involving occasional 
vomiting, and a recent occasion in which, after vomiting, the 
veteran noticed slight blood when clearing his throat.  The 
veteran denied using antacids.  He also denied a history of 
abdominal pains, melena or hematemesis.  On examination, the 
veteran was noted to be slightly obese, but soft and with no 
tenderness noted in the epigastric region.  There was no 
tenderness noted in the abdomen, either, and bowel sounds 
were normal.  Diagnostic and clinical test results, which 
included urinalysis, a complete blood count and uric acid 
test, were all normal, other than the blood count being 
slightly elevated.  The pertinent diagnosis was listed as 
"[p]ast history of peptic ulcer disease, upper 
gastrointestinal series could not be scheduled since the 
veteran reportedly is going to be out of the state for the 
next several months."

According to the report of a September 1999 VA "stomach, 
duodenum and peritoneal adhesions" medical examination, the 
veteran said that he was diagnosed with duodenal ulcer in 
1989, at which time he was treated with Tagamet.  A review of 
the file by the examiner revealed that the veteran was noted 
to have a duodenal bulb ulcer in June 1989, and that, as of 
August 1989, it was noted that the duodenal ulcer was no 
longer seen, with the rest of the examination being normal.  
It was noted that the veteran gave a history of vomiting 
sometimes after eating, and reported that he occasionally 
used over-the-counter Tagamet for increased gas.  Otherwise, 
he did not take any prescription medications.  He had no 
history of any hematemesis or melena, nor a history of any 
circulatory disturbance after meals.  He gave a history of 
some diarrhea at times, depending on what he ate, and 
reported that, if he ate "very greasy food," such as 
Kentucky Fried Chicken, he noticed some diarrhea.  Otherwise, 
no history of any gastrointestinal disturbances, 
constipation, colicky pains or abdominal distention was 
reported.  Also, there was no history of any weight gain or 
weight loss, and the veteran reported that he had always 
weighed between 215 and 220 pounds since his discharge from 
the military, currently reporting his bodyweight as between 
220 and 230 pounds.

Regarding the physical examination of the veteran and the 
results of diagnostic and clinical tests, the above report 
refers the reader to the reports of the hypertension and 
heart examinations of the same date, which were discussed 
earlier in this decision.  The subscribing examiner, however, 
indicated that there were no signs of anemia, that the 
abdomen was soft and nontender, with no organomegaly, and 
that there were normal bowel sounds.  It was also noted that 
an upper gastrointestinal examination revealed the esophagus 
to be "distensible," with no evidence of hiatal hernia or 
reflux.  The stomach, duodenum and visualized small bowel 
appeared normal, and there was no evidence of ulceration, 
neoplasm or obstruction.  The impression was listed as a 
normal upper gastrointestinal examination, and the diagnosis 
was listed as past history of duodenal ulcer with no evidence 
of ulceration, neoplasm or obstruction on the current upper 
gastrointestinal study and other examination findings as 
described.

As shown above, the competent evidence in the record does not 
reveal that the service-connected duodenal ulcer currently is 
at least mild, with recurring symptoms once or twice a year.  
The veteran was diagnosed with a duodenal ulcer during 
service but, currently, there is no evidence of recurrence or 
reactivation of said disability, and the veteran has 
acknowledged that he only has occasional problems involving 
vomiting and some diarrhea when he eats "certain" 
(essentially, "very greasy") foods, which the Board notes 
is certainly to be expected even from an individual with no 
prior history of any gastrointestinal difficulties.  Insofar 
as the schedular criteria for at least a 10 percent 
disability evaluation for this disability have not been met, 
the Board concludes that an increased rating for the service-
connected duodenal ulcer is not warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).





CONTINUED ON THE NEXT PAGE

ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for a disability manifested by an 
enlarged heart is denied.

3.  A compensable disability evaluation for the service-
connected duodenal ulcer is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

